Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 1 of 40 Page ID
                                #:27915

  1   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES, LLP
  2   HELEN I. ZELDES (220051)
  3   hzeldes@sshhzlaw.com
      BEN TRAVIS (305641)
  4   btravis@sshhzlaw.com
      501 W. Broadway, Suite 800
  5   San Diego, CA 92101
  6
      Telephone: (619) 400-4990
      Facsimile: (310) 399-7040
  7
      Co-Lead Class Counsel
  8
      [Additional counsel listed on signature page]
  9
 10                          UNITED STATES DISTRICT COURT

 11           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 12                                             Case No: 8:16-cv-00262-ODW(ADSx)
      IN RE: TOLL ROADS LITIGATION
 13
      ______________________________             Hon. Otis D. Wright II
 14
      PENNY DAVIDI BORSUK; DAVID           MEMORANDUM OF POINTS AND
 15   COULTER; EBRAHIM E. MAHDA;
      TODD QUARLES; TODD                   AUTHORITIES IN SUPPORT OF
 16   CARPENTER; LORI MYERS; DAN           PLAINTIFF’S UNOPPOSED
      GOLKA; and JAMES WATKINS on          MOTION FOR PRELIMINARY
 17   behalf of themselves and all others
      similarly situated,                  APPROVAL OF CLASS ACTION
 18                 Plaintiffs,            SETTLEMENT
 19         vs.
                                            Date: April 23, 2021,
      FOOTHILL/EASTERN
 20   TRANSPORTATION CORRIDOR               Time: 11:00 a.m.
      AGENCY; SAN JOAQUIN HILLS             Location: Judicate West
 21   TRANSPORTATION CORRIDOR                          55 Park Plaza, Suite 400
      AGENCY; ORANGE COUNTY
 22   TRANSPORTATION AUTHORITY;                        Irvine, CA 92614
      3M COMPANY; BRiC-TPS LLC;
 23   RHONDA REARDON; MICHAEL             Special Master: Hon. Andrew J. Guilford (ret.)
      KRAMAN; CRAIG YOUNG; SCOTT
 24   SCHOEFFEL; ROSS CHUN;
      DARRELL JOHNSON; LORI               [Filed Concurrently with Declarations and
 25   DONCHAK; COFIROUTE USA, LLC; Proposed Order]
      and DOES 3-10; inclusive,
 26
                    Defendants.
 27
 28

       MEM. P&A ISO PLAINTIFF’S UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                            OF CLASS ACTION SETTLEMENT
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 2 of 40 Page ID
                                #:27916


  1                                          TABLE OF CONTENTS
  2   I.     INTRODUCTION ..............................................................................................1
  3   II.    BACKGROUND AND PROCEDURAL HISTORY ........................................3
  4          A.      The Complaint ..........................................................................................3
  5          B.      Discovery ..................................................................................................3
  6          C.      Judgment on the Pleadings .......................................................................4
  7          D.      Summary Judgment ..................................................................................4
  8          E.      Class Certification ....................................................................................4
  9          F.      Ruling on Key Questions..........................................................................5
 10          G.      The Parties’ Extensive Mediation Efforts ................................................6
 11   III.   TERMS OF THE SETTLEMENT AGREEMENT ............................................6
 12          A.      The Settlement Class Definition ...............................................................6
 13          B.      The Settlement Benefits............................................................................7
 14                  1.       Cash Payments ...............................................................................7
 15                  2.       Penalty Forgiveness........................................................................8
 16                  3.       Remedial Measures Attributable to the Settlement .......................9
 17          C.      Notice to the Class ..................................................................................10
 18          D.      Proposed Class Representative Service Award ......................................11
 19          E.      Attorneys’ Fees and Costs ......................................................................11
 20          F.      The Class Administrator .........................................................................12
 21   IV.    PRELIMINARY APPROVAL IS APPROPRIATE ........................................12
 22          A.      Legal Standards ......................................................................................12
 23          B.      Class Certification ..................................................................................14
 24                  1.       The Class is Sufficiently Numerous.............................................14
 25                  2.       There are Common Questions of Law and Fact ..........................15
 26                  3.       The Class Representative’s Claim is Typical of Those of
                              Other Class Members ...................................................................16
 27
                     4.       Class Representative and Class Counsel Adequately
 28                           Represent Class Members ............................................................16


                                                               -i-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 3 of 40 Page ID
                                #:27917


  1                                     TABLE OF CONTENTS - CONT'D
  2                    5.          Common Issues of Law and Fact Predominate ............................17
  3                    6.          Superior Method of Adjudication ................................................17
  4           C.       The Proposed Settlement Should be Preliminarily Approved ...............18
  5                    1.          The Class Representatives and Class Counsel have
                                   adequately represented the Settlement Class ............................18
  6
                       2.          The Settlement Was Negotiated at Arm's Length ........................18
  7
                       3.          The Relief Provided for the Class is Adequate ............................18
  8
                            i.        The Costs, Risks, And Delay of Trial and Appeal..................18
  9
                            ii.       The Effectiveness of The Proposed Method of
 10                                   Distributing Relief to the Class, Including the Method of
                                      Processing Class-Member Claims ..........................................20
 11
                            iii.      The Terms of Any Proposed Award of Attorney's Fees,
 12                                   Including Timing of Payment .................................................21
 13                    4.          The Proposal Treats Class Members Equitably Relative to
                                   Each Other, Considering the Court Rulings to Date ....................22
 14
              D.       The Proposed Notice is Appropriate ......................................................22
 15
              E.       The Claims Process is not Cumbersome ................................................26
 16
              F.       The Court Should Set Settlement Deadlines and Schedule a
 17                    Hearing on Final Approval of the Settlement. .......................................26
 18   V.      ENJOINING SUIT BASED ON PROVIDING INFORMATION TO
              CLASS ADMINISTRATOR FOR NOTICE PURPOSES. .............................27
 19
      VI.     THE SETLEMENT COMPARES FAVORABLE TO THE RECENTLY
 20           APPROVED TCA SETTLEMNT ....................................................................28
 21   VII. CARVE-OUTS .................................................................................................31
 22   VIII. CONCLUSION .................................................................................................31
 23

 24

 25

 26
 27

 28


                                                              - ii -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 4 of 40 Page ID
                                #:27918


  1                                         TABLE OF AUTHORITIES
  2                                                                                                                Page(s)
  3   Federal Cases

  4   Carr v. Tadin, Inc.,
       51 F. Supp. 3d 970 (S.D. Cal. 2014) ........................................................................ 21
  5

  6   Class Plaintiffs. v. City of Seattle,
       955 F.2d 1268 (9th Cir. 1992) .................................................................................. 13
  7

  8   Deluca v. Farmers Insurance Exchange,
       2020 WL 5071700 (N.D. Cal. August 24, 2020) ..................................................... 11
  9

 10
      Green v. Am. Exp. Co.,
       200 F.R.D. 211 (S.D.N.Y. 2001).............................................................................. 21
 11
      Hanlon v. Chrysler Corp.,
 12
       150 F.3d 1011 (9th Cir. 1998) ...................................................................... 14, 16, 21
 13
      In re HP Inkjet Printer Litigation,
 14     2014 WL 4949584 (N.D. Cal, Sept., 30, 2014) ....................................................... 24
 15
      In re Online DVD-Rental Antitrust Litig.,
 16     779 F.3d 934 (9th Cir. 2015) .................................................................................... 12
 17
      In re Tableware Antitrust Litig.,
 18     484 F. Supp. 2d 1078 (N.D. Cal. 2007) ................................................................... 14
 19
    In re Wells Fargo Home Mortg. Overtime Pay Litig.,
 20   571 F.3d 953 (9th Cir. 2009) .................................................................................... 17
 21 Jacobs v. CSAA Inter-Ins.,
 22   2009 WL 1201996 (N.D. Cal. May 1, 2009) ........................................................... 28
 23 Keith v. Volpe,
 24  118 F.3d 1386 (9th Cir. 1997) .................................................................................. 28

 25 Kenneth Glover, et al. v. City of Laguna Beach, et al.,
 26  2018 WL 6131601 (C.D. Cal. 2018) ........................................................................ 13

 27   Lane v. Facebook,
       696 F.3d (9th Cir. 2012) ........................................................................................... 21
 28


                                                              - iii -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 5 of 40 Page ID
                                #:27919


  1                                 TABLE OF AUTHORITIES – CONT’D
  2                                                                                                                 Page(s)
  3   Federal Cases (Continued)

  4 Lilly v. Jamba Juice Co.,
  5   308 F.R.D. 231 (N.D. Cal. 2014) ............................................................................. 23

  6 Local Joint Executive Bd. of Culinary/Bartender Trust Fund v. Las Vegas Sands,
     Inc.,
  7
     244 F.3d 1152 (9th Cir. 2001) .................................................................................. 17
  8
      McDonough v. Horizon Blue Cross Blue Shield of N.J.,
  9
       641 F. App'x 146 (3d Cir. 2015) .............................................................................. 21
 10
      Mercury Interactive Corp. Sec. Litig. v. Mercury,
 11    618 F.3d 988 (9th Cir. 2010) .............................................................................. 12, 26
 12
      Mullane v. Cent. Hanover Bank & Trust Co.,
 13    339 U.S. 306 (1950) ................................................................................................. 23
 14
    Mullins v. Direct Digital, LLC,
 15  795 F.3d 654 (7th Cir. 2015) .................................................................................... 23
 16
    Noll v. eBay, Inc.,
 17  309 F.R.D. 593 (N.D. Cal., September 15, 2015) .................................................... 24
 18 Officers for Justice v. Civil Service Comm'n of the City & Cnty. of San Francisco,
 19  688 F.2d 615 (9th Cir. 1982) ................................................................................... 13
 20 Parsons v. Ryan,
 21  754 F.3d 657 (9th Cir. 2014) .................................................................................... 16

 22   Rodriguez v. W. Publ’g Corp.,
       563 F.3d 948 (9th Cir. 2009) .............................................................................. 22, 23
 23

 24   Schulein v. Petroleum Dev. Corp.,
       2015 WL 12698312 (C.D. Cal. Mar. 16, 2015) ....................................................... 12
 25

 26   Spann v. J.C. Penney Corporation,
       (C.D. Cal. 2016) 314 F.R.D. 312 ............................................................................. 24
 27

 28   Staton v. Boeing Co.,
        327 F.3d 938 (9th Cir. 2003) .................................................................................... 13

                                                               - iv -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 6 of 40 Page ID
                                #:27920


  1                                 TABLE OF AUTHORITIES – CONT’D
  2                                                                                                                   Page(s)
  3   Federal Cases (Continued)

  4   United States v. New York Tel. Co.,
       434 U.S. 159 (1977) ................................................................................................. 28
  5

  6   Vizcaino v. Microsoft Corp.,
       290 F.3d 1043 (9th Cir. 2002) .................................................................................. 12
  7

  8   Wal-Mart Stores, Inc. v. Dukes,
       564 U.S. 338 (2011) ................................................................................................. 14
  9

 10
      Wright v. Linkus Enterprises, Inc.,
       259 F.R.D. 468 (E.D. Cal. 2009).............................................................................. 28
 11
      Federal Statutes
 12

 13   28 USC § 1651 ...................................................................................................... 27, 28
 14   State Statutes
 15
      California Streets and Highways Code § 31490 .................................................. Passim
 16
      Federal Rules
 17

 18   Fed. R. Civ. P. 23 ................................................................................................. Passim
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                                -v-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 7 of 40 Page ID
                                #:27921


  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    INTRODUCTION
  3          After five years of contentious litigation, Plaintiff Dan Golka (“Plaintiff”) is
  4   pleased to announce that a settlement has been reached with the Orange County
  5   Transportation Authority (“OCTA”), Darrell Johnson, Lori Donchak and Cofiroute
  6   USA, LLC (“Cofiroute”) (the “Settling Defendants”)1 to resolve all claims and end
  7   the litigation. In this motion, Plaintiff seeks preliminary approval of the class
  8   settlement, which he and Class Counsel believe is fair, reasonable and adequate, as
  9   described in more detail below.
 10         This litigation concerns Plaintiff’s claim – and the claims of the certified Class
 11   of toll road drivers on the 91 Express Lanes and other California toll roads, including
 12   State Routes 73, 133, 241, 261, that Plaintiff represents – that Defendants improperly
 13   share their personally identifiable information (“PII”) with third parties in violation of
 14   California Streets and Highways Code § 31490, as well as several other consumer,
 15   constitutional and common law claims. Plaintiff’s claims have been vigorously
 16   prosecuted by Class Counsel and aggressively challenged by the five Defendants in
 17   this action. An agreement to settle was reached only after multiple extensive and
 18   lengthy arms’ length negotiations over a period of more than a year.
 19         The class settlement provides significant and meaningful relief to the
 20   OCTA/Cofiroute subclasses: the total monetary value of the settlement is $41 million,
 21   consisting of cash of $1 million as well as penalty forgiveness of $40 million. Any
 22   remaining cash after distribution to eligible class members will be donated to Privacy
 23   Rights Clearinghouse as a cy pres award. The settlement also provides important
 24   programmatic relief relating to, among other things, the reduction of the maximum
 25

 26   1
      Defendants Foothill/Eastern Transportation Corridor Agency, San Joaquin Hills
 27 Transportation Corridor Agency, Michael Kraman, Craig Young, Scott Schoeffel,
    Ross Chun, Rhonda Reardon (collectively “TCA”), BRiC-TPS, LLC (“BRiC”) and
 28 3M Company (“3M”) are not the subject of this Motion. Their settlements with the
    Plaintiffs were the subject of an earlier motion for preliminary approval.
                                                 -1-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 8 of 40 Page ID
                                #:27922


  1   penalty imposed by OCTA for toll violations and an agreement that OCTA and
  2   Cofiroute will not provide additional PII to third-party debt collectors.
  3         The settlement was only achieved after five years of hard-fought litigation
  4   which included multiple Motions to Dismiss, Motions for Judgment on the Pleadings,
  5   three rounds of Motions for Summary Judgment, Class Certification, a 23(f) petition
  6   to the Ninth Circuit (which denied the petition), a Motion to Decide Key Questions,
  7   production and review of over 500,000 pages of documents, 34 depositions, expert
  8   discovery, and third-party depositions across the country. The settlement negotiations
  9   were just as intense and hard-fought, including three rounds of good faith, arms’-
 10   length mediation before highly respected mediators – the last two before Robert
 11   Kaplan. The history of the litigation is described in more detail in the Declaration of
 12   Helen I. Zeldes (“Zeldes Decl.”), one of the three Co-Lead Class Counsel, filed
 13   concurrently with this Memorandum.
 14         Class Counsel believe that the settlement amounts reached here are an excellent
 15   result for the Settlement Class, particularly given the risks attendant to further
 16   litigation. The settlement provides meaningful monetary and programmatic relief. As
 17   discussed further below, the settlement is similar in structure to and compares
 18   favorably to the TCA settlement, which the Special Master recommended preliminary
 19   approval of on December 30, 2020. In particular, in light of the valuable benefits to
 20   members of the Settlement Class, and the significant risks the Settlement Class would
 21   face if the litigation continued - including taking into account the Court’s January 17,
 22   2020 order on Key Legal Questions (defined below) ruling against Plaintiff on several
 23   of Plaintiff’s class claims against Settling Defendants - the terms of the settlement are
 24   “fair, reasonable, and adequate” and merit preliminary and ultimately final approval.
 25   Class Counsel therefore respectfully request that this Court grant preliminary approval
 26   of the settlement.
 27   //
 28   //


                                                -2-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 9 of 40 Page ID
                                #:27923


  1   II.   BACKGROUND AND PROCEDURAL HISTORY
  2         A.     The Complaint
  3         This action was initially filed in California state court on October 2, 2015, and
  4   later removed to federal court on February 16, 2016. OCTA and Cofiroute were served
  5   after removal. Two additional federal actions were filed against the TCA and 3M
  6   Defendants and eventually consolidated into the current litigation in 2016. Motions
  7   to Dismiss were granted in part and denied in part on December 20, 2016. Plaintiff
  8   filed the operative Corrected First Amended Class Action Complaint on January 19,
  9   2017 (Dkt. 119-1). OCTA answered on February 15, 2017, and Cofiroute answered
 10   on March 6, 2017.
 11         Plaintiff’s complaint brought a claim under California Streets and Highways
 12   Code section 31490 (“§ 31490”) (the only cause of action to which class certification
 13   was granted) alleging that Defendants improperly provide PII of users and subscribers
 14   of Orange County toll roads (including Plaintiff) to dozens of third parties in violation
 15   of § 31490(a), subjecting them to statutory damages of $2,500 to $4,000 per violation
 16   under § 31490(q). Plaintiff also alleged that Defendants violated other laws and
 17   statutes, including an excessive fines claim (stemming from penalties they imposed
 18   on toll violations), due process claims (stemming from their toll violation notices,
 19   administrative review procedures and lack of signage), as well as other related claims.
 20         B.     Discovery
 21         The parties engaged in extensive discovery, including the production of and
 22   review of over 500,000 pages of documents, depositions of 34 witnesses, expert
 23   discovery, and a site inspection of the computerized database and software system
 24   maintained by Cofiroute on behalf of OCTA. See Zeldes Decl. at ¶ 7. Discovery took
 25   place over the course of two years. Id. Third party subpoenas were issued to 15 parties,
 26   and depositions of several of those third parties were also undertaken. Id.
 27   ///
 28   ///


                                                -3-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 10 of 40 Page ID
                                 #:27924


   1         C.     Judgment on the Pleadings
   2         Defendants filed Motions for Judgment on the Pleadings on March 24, 2017.
   3   After extensive briefing and oral argument, the Court granted in part and denied in
   4   part each motion on August 2, 2017. Dkt. 204. The Court dismissed Plaintiff’s
   5   Rosenthal Act claim and also dismissed claims for damages under the California
   6   Constitution. The parties continued with discovery on Plaintiff’s § 31490, negligence,
   7   constitutional privacy, due process and excessive fines claims.
   8         D.     Summary Judgment
   9         Defendants sought summary judgment on multiple occasions, requiring
  10   extensive briefing each time. Zeldes Decl. at ¶12. Motions for partial summary
  11   judgment were first filed in March of 2017, but later withdrawn, only to be renewed
  12   in September of 2017. Among other things, at issue in the summary judgment motions
  13   were Plaintiff’s claims under § 31490, which became the focus of the litigation. Id.
  14         On January 12, 2018, the Court granted Defendants summary judgment on the
  15   portion of Plaintiff’s claim based on alleged violations of the privacy policy but denied
  16   the motions without prejudice as to the rest of Plaintiff’s claim for improper sharing
  17   of PII. Dkt. 297. Discovery continued on the remainder of the claims. Id. at ¶13.
  18         Settling Defendants’ third motions for summary judgment were filed on July
  19   17, 2018. The motions, which challenged both the individual claims of the two
  20   plaintiffs with claims against OCTA and Cofiroute and privacy claims that were later
  21   certified, were fully briefed. But before oral argument was held on the motions, the
  22   case was stayed to allow the petition for an appeal of the class certification to be
  23   decided and the parties to pursue possible settlement through mediation. There have
  24   not been rulings on those summary judgment motions. Id. at ¶14.
  25         E.     Class Certification
  26         Plaintiff’s Motion for Class Certification was filed on April 27, 2018 with a
  27   class certification hearing on July 31, 2018. The Court certified a class based on
  28   claims under § 31490 (“Privacy Class”) and amended the class definition a few


                                                 -4-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 11 of 40 Page ID
                                 #:27925


   1   months later, but declined to certify any other claims. Dkt Nos. 439, 501. Defendants
   2   3M and TCA filed a motion for reconsideration, which the Court denied. 3M then
   3   filed a petition seeking permission to appeal the Class Certification Order in the Ninth
   4   Circuit, which OCTA and Cofiroute joined. That petition was denied in April of 2019.
   5   After the Class Certification Order, Plaintiff filed a motion for approval of a Privacy
   6   Class notice plan. However, the case was stayed pending 3M’s petition while the
   7   parties pursued mediation and, therefore, there wasn’t a hearing or ruling on the
   8   motion and notice of the Class Certification Order wasn’t given to the Privacy Class.
   9   Zeldes Decl. at ¶9.
  10         F.     Ruling on Key Questions
  11         Over the course of the litigation, Defendants suggested to the Court that, with
  12   respect to certain issues concerning elements of the § 31490 claim, resolution of
  13   particular “key questions” would help the parties resolve the matter. After two
  14   mediations were unsuccessful in resolving the case, and following denial of 3M’s
  15   petition, Defendants filed their motion to determine key questions on June 10, 2019
  16   (“Key Questions Motion”), and the parties briefed the motion. The Court withheld its
  17   ruling on the matter for several months, which provided an impetus for further
  18   settlement negotiations. Plaintiffs reached settlements in principle with TCA and 3M
  19   before the ruling was issued, but despite good faith continuing efforts, were not able
  20   to reach an agreement with OCTA and Cofiroute. Zeldes Decl. at ¶10.
  21         On January 17, 2020, the Court issued its ruling on the Key Questions Motion.
  22   In its ruling, the Court found that certain types of transmissions for interoperability
  23   and/or collection and enforcement of toll and toll violation penalties did not violate §
  24   31490. [Dkt. No. 566] Specifically, the Court found in favor of Settling Defendants
  25   on the merits of the claims asserted by the Interoperability, DMV and Car Rental
  26   Subclasses. With regard to the Debt Collection Subclass, the Court found that
  27   providing information to a third-party collection agency to collect unpaid delinquent
  28   tolls and penalties is permitted by § 31490, but that insufficient information had been


                                                 -5-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 12 of 40 Page ID
                                 #:27926


   1   presented as to what specific information is provided and whether that information is
   2   reasonably necessary for enforcement and collection purposes. Zeldes Decl. at ¶11.
   3          G.    The Parties’ Extensive Mediation Efforts
   4          The Parties held an unsuccessful full-day mediation with mediator Lynn Frank
   5   early in the case. On February 25, 2019, Plaintiff and all Defendants participated in a
   6   mediation with Robert Kaplan. Hard fought, intensive and arms’ length negotiations
   7   over the course of a full day did not result in a settlement. Nevertheless, Class Counsel
   8   and counsel for Settling Defendants continued to discuss settlement informally. On
   9   March 2, 2020, Plaintiff and Settling Defendants participated in a second mediation
  10   with Mr. Kaplan. The parties made significant progress toward a resolution, including
  11   a conceptual agreement on many of the basic terms of a settlement. Mr. Kaplan
  12   submitted a Mediator’s Proposal, which was accepted by all of the Parties subject to
  13   approval of the OCTA Board of Directors. The settlement was approved by the OCTA
  14   Board of Directors on April 27, 2020. See Zeldes Decl. at ¶15.
  15   III.   TERMS OF THE SETTLEMENT AGREEMENT
  16          A.    The Settlement Class Definition
  17          The proposed Settlement Class is similar to the class certified as to Settling
  18   Defendants. It consists of the following individuals whose PII was provided by OCTA
  19   or Cofiroute to an entity described below between June 29, 2015 and 10 days after
  20   preliminary approval is granted:
  21          •     Any person with a non-OCTA transponder account whose PII, including
  22          the date, time and location of a toll transaction, was sent by Settling Defendants
  23          to the TCA or other California toll agency for purposes of collecting a toll
  24          incurred on the 91 Express Lanes (the “Interoperability Subclass”);
  25          •     Any person whose license plate number was sent by Settling Defendants
  26          to the California Department of Motor Vehicles or out-of-state equivalent,
  27          directly or through a subcontractor, in connection with more than one alleged
  28          toll violation incurred on the 91 Express Lanes (the “DMV Subclass”)


                                                 -6-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 13 of 40 Page ID
                                 #:27927


   1         •      Any person whose PII was sent by Settling Defendants to a car rental
   2         company in connection with an alleged toll violation incurred on the 91 Express
   3         Lanes (the “Car Rental Subclass”); and
   4         •      Any person whose PII, other than the amount of tolls and penalties owed,
   5         the violation number, or the violator’s account number, was sent by Settling
   6         Defendants to a third-party debt collector for collection of unpaid tolls and/or
   7         toll violation penalties incurred on the 91 Express Lanes (the “Debt Collection
   8         Subclass”).
   9         The following individuals are excluded from the Settlement Class: Current
  10   members of the OCTA Board of Directors, OCTA’s Chief Executive Officer, the
  11   General Manager of the 91 Express Lanes, OCTA’s 91 Express Lanes Project
  12   Manager III, the attorneys representing OCTA and Cofiroute in this Litigation. and
  13   the judge to whom this case is or was assigned, any member of the judge’s immediate
  14   family, and any member of the judge’s staff.
  15         B.     The Settlement Benefits
  16         The total settlement includes $1 million dollars in cash, $40 million dollars in
  17   penalty forgiveness, and programmatic relief, including a reduction in OCTA’s
  18   maximum toll violation penalty. Specifically, the settlement provides:
  19                1.     Cash Payments
  20         OCTA will contribute $1 million dollars to a cash settlement fund. Subject to
  21   the Court’s approval, the cash contribution will be used to fund the Cash Awards, class
  22   notice and administration costs, cost of the Special Master, any attorneys’ fees
  23   awarded to Class Counsel, and Service Award to the Class Representative. The
  24   remainder will be distributed: 1) on a pro rata basis to the members of the Debt
  25   Collection Subclass who are not eligible for penalty forgiveness because they do not
  26   have outstanding unpaid penalties and who submit valid claims, up to a maximum of
  27   $15.00 per person; 2) any remaining funds will be donated to Privacy Rights
  28   Clearinghouse as a cy pres award.


                                                -7-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 14 of 40 Page ID
                                 #:27928


   1         There are approximately 320,000 members in the Debt Collection Subclass 2.
   2   Of those, approximately 180,000 will be eligible to submit a claim for a cash
   3   award/distribution. Assuming even a healthy 10% response rate, each claimant would
   4   receive the full $15.00 payment.
   5                2.     Penalty Forgiveness
   6         OCTA will also provide a substantial $40 million dollars in penalty forgiveness
   7   to Debt Collection Subclass Members with outstanding penalties (“Penalty
   8   Forgiveness Eligible Class Members”). The penalty forgiveness amount will be
   9   distributed in two steps: First, all penalties owed as of the Settlement Class Period
  10   End Date by Penalty Forgiveness Eligible Class Members will be reduced to $100.00
  11   per violation (from a current maximum of between $150 and $190). Second, the
  12   remainder of the $40 million penalty forgiveness fund will be allocated on a per capita
  13   basis to all Penalty Forgiveness Eligible Class Members and applied to the remaining
  14   balance of their outstanding penalties,
  15         Of the approximately 320,000 members of the Debt Collection Subclass,
  16   approximately 140,000 still owe tolls and penalties. Reduction of each outstanding
  17   penalty to no more than $100 will use approximately $34.2 million of the $40 million
  18   in penalty forgiveness. Each eligible class member would then receive an additional
  19   penalty reduction of approximately $40. Here are a few examples to illustrate the
  20   possible reductions:
  21         - If a Class Member had 10 toll violations in a one-year period, the total
  22             penalty owed (not including tolls) would be $1,810 ($100 for the first
  23
       2
  24    The counts of Debt Collection Subclass members were generated during negotiation
       of the terms of the Cash Award and penalty forgiveness provisions of the settlement.
  25   To avoid an expected delay to obtain current counts, the June 30, 2020 counts are used
  26   herein. An estimate of current counts can be extrapolated from the counts used herein.
       But given that the class period is approaching six years it is not believed that an update
  27   of the counts from nine months ago would materially affect the evaluation of the
  28   settlement benefits. This is particularly true since OCTA slowed enforcement efforts
       during the COVID pandemic.

                                                  -8-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 15 of 40 Page ID
                                 #:27929


   1             violation, $150 for the second violation, and up to $195 for each successive
   2             violation). After reduction of all penalties to $100 and allocation of the
   3             additional $40 forgiveness, this Class Member would owe $960.00 in
   4             penalties.
   5         - If a Class Member had 35 unresolved violations in a one-year period, the
   6             penalties owed would be $6,685. After allocation of the forgiveness, the
   7             Class Member would owe $3,460 in penalties.
   8         - And if a Class Member had just one violation, the post-forgiveness penalty
   9             amount owed would be $60.00.
  10
             Approximately 25% of all toll violators on the 91 Express Lanes are referred
  11
       for debt collection. The other 75% of violations are resolved by Cofiroute. There is
  12
       currently approximately $92 million owed by members of the Debt Collection
  13
       Subclass. Cofiroute’s subcontracted debt collection agency continues active measures
  14
       to collect this debt. Any debt over $5,000 that is not resolved by the debt collection
  15
       agency is reduced to a judgment, and judgments are renewed if they remain
  16
       unresolved. Another method for collecting unpaid tolls and penalties is a tax refund
  17
       intercept with the Franchise Tax Board.
  18
             There is no requirement to submit a claim form to receive penalty forgiveness
  19
       - it will be electronically credited to the violation accounts of the Penalty Forgiveness
  20
       Eligible Class Members. For debts that have been reduced to judgments, partial
  21
       satisfaction of judgments will be filed.
  22
                    3.        Remedial Measures Attributable to the Settlement
  23
             In addition to the cash and penalty forgiveness, as additional benefits of the
  24
       settlement, OCTA will reduce the maximum per-violation penalty to $100.00 from a
  25
       maximum penalty of 20x the highest system wide toll. The highest the toll penalty has
  26
       been during the class period is $195.00. In addition, absent a change in existing
  27
       California law regarding the PII that can be provided to a third-party debt collector,
  28
       and without conceding that a unique violator ID number assigned to each toll violator

                                                  -9-
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 16 of 40 Page ID
                                 #:27930


   1   is PII, the Parties have agreed that the only PII of toll violators that Settling Defendants
   2   will provide to a subcontracted third-party debt collector will be the information
   3   contained in the relevant toll violation notice(s), together with any updated contact,
   4   address and/or email information, and a unique toll violator identification number
   5   assigned by Cofiroute.
   6         C.     Notice to the Class
   7         Pursuant to Rule 23(e), the Class Administrator will provide Settlement Class
   8   Members with settlement notice as follows:
   9         -      Members of the Debt Collection Subclass and those members of the
  10         Interoperability Subclass for whom TCA does not have email addresses or the
  11         email bounces back will be sent postcard notice via U.S. mail to the Class
  12         Member’s last known address. (Settlement Agreement ¶8.01; Declaration of
  13         Cameron R. Azari Esq. on OCTA Settlement Notice Plan. (“Azari Decl.”) ¶
  14         18.) The mailed settlement notice will contain a detachable claim form allowing
  15         participating eligible Class Members to claim in for a cash distribution. The
  16         mailed settlement notice will also provide the web address for the website
  17         where Class Members may electronically submit a claim form.
  18         -      Members of the Interoperability Subclass for whom TCA provides names
  19         and email addresses will be emailed written settlement notice. (Settlement
  20         Agreement ¶8.01; Azari Decl. ¶ 16). Settlement Class Members who receive
  21         settlement notice by email will receive a link in the email that will take them
  22         directly to the settlement website, which will contain the long form of the
  23         settlement notice. Azari Decl. ¶ 17.
  24         -      For the remaining Settlement Class members, settlement notice will be
  25         provided by print publication and social media. Azari Decl. ¶6. This includes
  26         toll violators who had their license plate numbers submitted more than once to
  27         the DMV, individuals who incurred toll violations while driving a rental car,
  28         and individuals with an account with another California toll agency other than


                                                  - 10 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 17 of 40 Page ID
                                 #:27931


   1          TCA who paid a toll through the interoperability system for whom no contact
   2          information is reasonably available.
   3          D.    Proposed Class Representative Service Award
   4          Subject to Court approval, Class Counsel will seek a payment of up to $5,000
   5   as a service award to Dan Golka for his service as Class Representative3. (Settlement
   6   Agreement ¶ 4.01).       Mr. Golka has been an enthusiastic and active class
   7   representative. He has actively participated in the prosecution of this action by:
   8   reviewing and approving his original complaint and the Consolidated Complaint;
   9   sitting for a full-day deposition; responding to multiple lengthy sets of written
  10   discovery; communicating regularly with Class Counsel; submitting a declaration in
  11   opposition to Settling Defendants’ motions for summary adjudication; and generally
  12   staying informed about the progress of the litigation and acting in the interests of the
  13   proposed Class. He put his name and reputation on the line for the sake of the Class,
  14   and no recovery would have been possible without his critical role. Zeldes Decl. ¶31.
  15   The proposed maximum $5,000 service award is consistent with those approved in
  16   other consumer class action settlements that have been pending as long as this one
  17   has.
  18          E.    Attorneys’ Fees and Costs
  19          The settlement value of the monetary component of the settlement is $41
  20   million, which includes cash and monetary forgiveness. Class Counsel will seek
  21   $250,000. This amount represents one-quarter of the settlement fund and less than
  22   1% of the monetary components of the settlement. Such a request is well below the
  23   Ninth Circuit’s 25% “benchmark” percentage for such awards. See, e.g., Deluca v.
  24   Farmers Insurance Exchange, 2020 WL 5071700 (N.D. Cal. August 24, 2020);
  25   Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002); In re Online
  26   DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th Cir. 2015); see also Schulein v.
  27
       3
  28    Only two of the named plaintiffs have claims against Settling Defendants. David
       Coulter is not a party to the Settlement Agreement.

                                                - 11 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 18 of 40 Page ID
                                 #:27932


   1   Petroleum Dev. Corp., No. SACV 11-1891 AG (ANX), 2015 WL 12698312, at *6
   2   (C.D. Cal. Mar. 16, 2015) (30% of the settlement is “certainly not unique, especially
   3   in common fund cases” and “is similar to awards in other cases, which favors granting
   4   the motion.”). Nonetheless, an upward adjustment above the benchmark percentage
   5   would have been warranted under these circumstances.
   6         The Proposed Order Granting Preliminary Approval provides that Class
   7   Counsel will file a motion for payment of attorneys’ fees and expenses prior to the
   8   Final Approval Hearing. As that motion will make clear, the $250,000 to be sought is
   9   reasonable as a percentage of the fund and is also commensurate with the substantial
  10   lodestar incurred in this matter. Class Members will have the opportunity to comment
  11   on or object to the fee petition under Rule 23(h), consistent with Ninth Circuit
  12   authority. See Mercury Interactive Corp. Sec. Litig. v. Mercury Interactive Corp., 618
  13   F.3d 988, 993-94 (9th Cir. 2010).
  14         F.     The Class Administrator
  15         The Parties propose that Epiq Class Action & Claims Solutions, Inc.—an
  16   experienced and reputable national class action administrator—serve as Class
  17   Administrator to provide notice; administer and make determinations regarding claim
  18   forms; process settlement payments; make distributions; and provide other services
  19   necessary to implement the settlement. (Settlement Agreement ¶¶ 6.01, 6.03, 7.01,
  20   7.02, 8.01, 8.02, 8.04, 8.05, 8.06.) This is the same administrator being used for the
  21   TCA and 3M settlements. The costs of the Class Administrator will be paid out of the
  22   settlement fund. Pre-final approval costs are estimated to be $217,000.
  23   IV.   PRELIMINARY APPROVAL IS APPROPRIATE
  24         A.     Legal Standards
  25         Federal Rule of Civil Procedure 23(e) governs a district court’s analysis of the
  26   fairness of a proposed class action settlement. First, a court must determine that it is
  27   likely to (i) approve the proposed settlement as fair, reasonable, and adequate, after
  28   considering the factors outlined in Rule 23(e)(2), and (ii) certify the settlement class


                                                - 12 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 19 of 40 Page ID
                                 #:27933


   1   for judgment. See Fed. R. Civ. P. 23(e)(1)(B). Second, a court must direct notice to
   2   the proposed settlement class, describing the terms of the proposed settlement and the
   3   definition of the proposed class, to give them an opportunity to object to or to opt out
   4   of the proposed settlement. See Fed. R. Civ. P. 23(e)(1), (5). Third, after a hearing,
   5   the court may grant final approval of the proposed settlement on a finding that the
   6   settlement is fair, reasonable, and adequate. Fed. R. Civ. P. 23(e)(2).
   7         Rule 23 provides that "the claims, issues, or defenses of … a class proposed to
   8   be certified for purposes of settlement may be settled. . . only with the court's
   9   approval." Fed. R. Civ. P. 23(e). "The primary concern of [Rule 23(e)] is the protection
  10   of th[e] Class Members, including the named plaintiffs, whose rights may not have
  11   been given due regard by the negotiating parties." Officers for Justice v. Civil Service
  12   Comm'n of the City & Cnty. of San Francisco, 688 F.2d 615, 624 (9th Cir. 1982), cert.
  13   denied, 459 U.S. 1217 (1983). Therefore, a district court must determine whether a
  14   proposed class action settlement is "fundamentally fair, adequate, and reasonable."
  15   Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003); see Fed. R. Civ. Proc. 23(e).
  16   Whether to approve a class action settlement is "committed to the sound discretion of
  17   the trial judge." Class Plaintiffs. v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992),
  18   cert. denied, Hoffer v. City of Seattle, 506 U.S. 953 (1992). The Court may approve a
  19   settlement agreement "after a hearing and on finding that it is fair, reasonable, and
  20   adequate." Fed. R. Civ. P. 23(e)(2).
  21          “If the proposed settlement ‘appears to be the product of serious, informed,
  22   non-collusive negotiations, has no obvious deficiencies, does not improperly grant
  23   preferential treatment to class representatives or segments of the class, and falls within
  24   the range of possible approval,’ the court should grant preliminary approval of the
  25   class and direct notice of the proposed settlement to the class.” Kenneth Glover, et al.
  26   v. City of Laguna Beach, et al., 2018 WL 6131601, at *2 (C.D. Cal. 2018) (Guilford,
  27   J.) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079-80 (N.D.
  28   Cal. 2007)).


                                                  - 13 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 20 of 40 Page ID
                                 #:27934


   1         A court reviewing a proposed class action settlement must balance a number of
   2   factors, including “the strength of the plaintiffs' case; the risk, expense, complexity,
   3   and likely duration of further litigation; the risk of maintaining class action status
   4   throughout the trial; the amount offered in settlement; the extent of discovery
   5   completed and the stage of the proceedings; the experience and views of counsel; the
   6   presence of a governmental participant; and the reaction of the class members to the
   7   proposed settlement.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)
   8   (overruled on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)).
   9   Balancing these factors and the factors identified in Rule 23(e) in this case support
  10   approval of the proposed settlement.
  11         B.     Class Certification
  12         The Court has already certified the Privacy Class for litigation of the claims
  13   under Streets and Highways Code § 31490. See Dkt. 501 pp. 19-20. The proposed
  14   Settlement Class is similar to the certified Privacy Class with regard to the claims
  15   asserted against OCTA and Cofiroute. It is slightly different as membership in the
  16   certified Privacy Class is defined based on whether the consumer used one of the toll
  17   roads during the Class Period. However, membership in the Settlement Class is
  18   defined based on whether the consumer’s PII was shared during the Class Period.
  19   Plaintiff believes that the sharing of PII is the relevant factor as that is what triggers
  20   the application of SHC § 31490. Second, the certified privacy class in the Class
  21   Certification Order contains six bullet points which include some claims pertaining to
  22   only the other defendants in the litigation. The Settlement Class includes only those
  23   relating to the Settling Defendants. For the reasons outlined in the Court’s order on
  24   Class Certification and as further discussed below, the Settlement Class should be
  25   certified as it meets the requirements of FRCP 23(a) and 23(b)(3).
  26                1.     The Class is Sufficiently Numerous
  27         Rule 23(a)(1) requires that "the class is so numerous that joinder of all members
  28   is impracticable." Fed. R. Civ. P. 23(a). “It’s generally accepted that when a proposed


                                                 - 14 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 21 of 40 Page ID
                                 #:27935


   1   class has at least forty members, joinder is presumptively impracticable based on
   2   numbers alone.” Dkt. 501 at p.8 (citations omitted). Settling Defendants estimate that
   3   there are approximately 1.3 million individuals in the Settlement Class, therefore
   4   numerosity is satisfied.
   5                2.     There are Common Questions of Law and Fact
   6         The commonality requirement is satisfied if "there are questions of law or fact
   7   common to the class." Fed. R. Civ. P. 23(a)(2). As this Court found in certifying the
   8   Privacy Class:
   9         So long as there is even a single common question, a would-be class can
  10         satisfy the commonality requirement of Rule 23(a)(2). Plaintiffs state in
  11         broad terms several questions that are common to the class, including
  12         whether Defendants violated privacy laws by sharing drivers’ PII with
  13         third parties. That’s enough to satisfy Rule 23(a)(2).
  14   See Dkt. 501 at p.8 (internal citations and quotations marks omitted) Here, the
  15   Settlement Class involves the same questions of law and fact. This includes
  16   whether Settling Defendants violated privacy laws by sharing Class Members’
  17   PII with third parties. The transmissions at issue were done on a uniform basis
  18   based on Standard Operating Procedures (“SOPs”), automated processes, and
  19   policies that ensure toll collection is executed in a uniform manner and not on
  20   an individualized basis. Commonality is satisfied.4
  21   ///
  22   ///
  23

  24
       4
       Pursuant to the Settlement Agreement, Settling Defendants have agreed not to
  25 contest class certification solely for the purposes of settlement. Pursuant to the
  26 Settlement Agreement, certification of the Settlement Class will not be deemed a
     concession that certification of a litigation class is appropriate, nor are Settling
  27 Defendants precluded from challenging class certification in further proceedings in

  28 this Litigation or in any other action if the Settlement Agreements are not finalized or
     finally approved. Settlement Agreement, ¶3.01.

                                                - 15 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 22 of 40 Page ID
                                 #:27936


   1                3.    The Class Representative’s Claim is Typical of Those of Other
   2                      Class Members
   3         Rule 23(a)(3) requires that the Class Representative’s claims be typical of those
   4   of the Class. “The test of typicality is whether other members have the same or similar
   5   injury, whether the action is based on conduct which is not unique to the named
   6   plaintiffs, and whether other class members have been injured by the same course of
   7   conduct.” Parsons v. Ryan, 754 F.3d 657, 685 (9th Cir. 2014) (internal quotation
   8   marks omitted). “[R]epresentative claims are ‘typical’ if they are reasonably co-
   9   extensive with those of absent class members; they need not be substantially
  10   identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). Here,
  11   Plaintiff Dan Golka’s claims stem from Settling Defendants’ uniform practices of
  12   sharing PII. Mr. Golka thus satisfies the typicality requirement of Rule 23(a)(3).
  13                4.    Class Representative and Class Counsel Adequately Represent
  14                      Class Members
  15         Rule 23(a)(4) permits certification of a class action only if "the representative
  16   parties will fairly and adequately protect the interests of the class. FRCP 23(a)(4).
  17   Resolution of two questions determines legal adequacy: (1) do the named plaintiffs
  18   and their counsel have any conflicts of interest with other class members and (2) will
  19   the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
  20   class?” Hanlon, 150 F.3d at 1020.
  21         Plaintiff and his counsel are adequate. First, the proposed Settlement Class
  22   Representative and his Counsel do not have any conflicts of interest with the absent
  23   Class Members. See Dkt. 501 p. 10. Second, as the Court has found, Plaintiff and Class
  24   Counsel have vigorously prosecuted the action on behalf of the Class for nearly four
  25   years. Id. As detailed above, Class Counsel engaged in significant discovery. See
  26   supra, §II.B. Class Counsel defended against over twenty dispositive motions and
  27   moved for and extensively litigated class certification issues. See id. The Settlement
  28   Class Representative was likewise actively engaged—he produced numerous


                                                - 16 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 23 of 40 Page ID
                                 #:27937


   1   documents, sat for a lengthy deposition, and regularly communicated with counsel up
   2   to and including evaluating and approving the proposed Settlement. See §III.D. He
   3   supported the terms of the settlement and has expressed his continued willingness to
   4   protect the Class until the Settlement is approved and its administration completed.
   5   See Zeldes Decl., ¶ 32. Thus, adequacy is satisfied.
   6                5.     Common Issues of Law and Fact Predominate
   7         In addition to the requirements of Rule 23(a), at least one of the prongs of Rule
   8   23(b) must be satisfied. Rule 23(b)(3) allows certification of a class if the Court finds
   9   that "questions of law or fact common to class members predominate over any
  10   questions affecting only individual members, and that a class action is superior to other
  11   available methods for fairly and efficiently adjudicating the controversy." Fed. R. Civ.
  12   P. 23(b)(3). “The predominance inquiry of Rule 23(b)(3) asks ‘whether proposed
  13   classes are sufficiently cohesive to warrant adjudication by representation.’ ” In re
  14   Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 957 (9th Cir. 2009)
  15   (quoting Local Joint Executive Bd. of Culinary/Bartender Trust Fund v. Las Vegas
  16   Sands, Inc., 244 F.3d 1152, 1162 (9th Cir. 2001)). As this Court found, “Since Plaintiffs
  17   seek to recover statutory damages for the class, the central issue of their § 31490 claim
  18   is determining what PII transfers violate § 31490 and what PII transfers fall under an
  19   exception. And since Settling Defendants make PII available according to uniform
  20   policies, resolving that central issue can easily be done on a class-wide basis. So
  21   common questions prominently predominate the § 31490 claim.” Dkt. 501 at p. 12.
  22                6.     Superior Method of Adjudication
  23         Rule 23(b)(3) lists four factors relevant to the Court’s decision on whether a
  24   class action is superior to other forms of litigation: (1) the class members’ interests in
  25   individually controlling the litigation; (2) the extent and nature of any litigation
  26   concerning the controversy already begun by or against class members; (3) the
  27   desirability or undesirability of concentrating the litigation of the claims in the
  28   particular forum; and (4) the likely difficulties in managing a class action. FRCP


                                                 - 17 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 24 of 40 Page ID
                                 #:27938


   1   23(b)(3). As this Court found, all four factors are met here. Dkt. 501 at P. 14.
   2         C.     The Proposed Settlement Should be Preliminarily Approved
   3         Rule 23(e)(2) identifies criteria for the Court to use in deciding whether to grant
   4   preliminary approval of a proposed class settlement and direct notice to the proposed
   5   class. The Class Settlement proposed here satisfies each criterion.
   6                1.     The Class Representatives and Class Counsel have adequately
   7                       represented the Settlement Class
   8         As set forth in the Zeldes Decl., ¶¶ 24-32, the Class Representative and Class
   9   Counsel have adequately represented the class.
  10                2.     The Settlement Was Negotiated at Arm's Length
  11         As set forth above, Plaintiff achieved the settlement after five years of hard
  12   fought, contested litigation and through extensive, hard fought, arm's-length
  13   negotiations. Class Counsel will be paid from the same settlement fund as eligible
  14   Class Members and the amount of their fees will be measured in part against the value
  15   of the settlement, such that Class Counsel had every incentive to secure the largest
  16   fund possible. There is no indication of collusion or fraud in the settlement
  17   negotiations, and none exists.
  18                3.     The Relief Provided for the Class is Adequate
  19         The settlement provides substantial Class relief, considering (i) the costs, risks,
  20   and delay of trial and lengthy appeals; (ii) the effectiveness of the proposed
  21   distribution plan; and (iii) the terms of the proposed award of attorney’s fees. See Fed.
  22   R. Civ. P. 23(e)(2)(C).
  23                     i.       The Costs, Risks, And Delay of Trial and Appeal
  24         This factor overwhelmingly weighs in favor of preliminary approval of the
  25   settlement. The risk, expense, complexity, and likely duration of further litigation in
  26   this action are substantial. This case involves a matter of first impression: the analysis
  27   of a novel state law with no federal equivalent. As evidenced in this case, there were
  28


                                                 - 18 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 25 of 40 Page ID
                                 #:27939


   1   many legal and factual issues raised in many motions throughout the five years the
   2   case was litigated.
   3            On January 17, 2020, the Court ruled in favor of Settling Defendants on three
   4   of the four § 31490 claims asserted by the class: the interoperability claims, the DMV
   5   license plate lookup claims, and the car rental company claims. These rulings had a
   6   significant adverse impact on the claims of more than 80% of the class members and
   7   almost 95% of the challenged PII transmissions. While the Settlement Class could
   8   eventually appeal that ruling, any such appeal would have to wait until after trial on
   9   the remaining certified and uncertified claims. Given current court congestion and
  10   slow-downs due to the Covid-19 pandemic, as well as the need to give class notice of
  11   the Certification Order under FRCP 23(c) if the settlement is not approved, the filing
  12   of any appeal could be delayed a year or more. The appeal itself could then take
  13   another year or more.
  14            The only remaining unresolved § 31490 claim asserted by the Settlement Class
  15   against OCTA and Cofiroute is the allegation that too much PII is provided to the
  16   contracted third-party debt collector who pursues unpaid toll violation penalties on
  17   behalf of OCTA. Many of the individual federal and state law claims of the
  18   Representative Plaintiff are also not yet resolved. Resolution of the remaining claims
  19   would likely entail additional expensive motion practice, including a renewed motion
  20   for summary judgment by Settling Defendants. Any claims left after that motion
  21   would have to be tried. As noted above, it could be a year or more before the remaining
  22   claims are resolved at the trial court level. And there remains a risk that the Court
  23   would eventually rule in favor of the Settling Defendants on the remaining § 31490
  24   claim.
  25            Even if the Court were to rule in favor of Plaintiff on the remaining § 31490
  26   issue, Settling Defendants have already indicated that they would appeal any such
  27   ruling. Settling Defendants have also repeatedly stated throughout this litigation that
  28   given the statutory damages at issue in the case, if Plaintiff was to prevail, it could


                                                 - 19 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 26 of 40 Page ID
                                 #:27940


   1   bankrupt them and there would be no money to go after at the end of the day.
   2   Furthermore, since the amount of potential statutory damages in this case is substantial
   3   and the liability issues are ones of first impression, Settling Defendants have stated
   4   that if judgment were entered against them, they would challenge such a judgment as
   5   a violation of due process, which may lead to the Court significantly reducing the
   6   amount of damages. These risks are substantial. On the other hand, the settlement
   7   provides immediate significant relief to Settlement Class Members without the delay
   8   of trial and appeal. Therefore, this factor strongly supports preliminary approval of
   9   the settlement.
  10                     ii.     The Effectiveness of The Proposed Method of
  11                             Distributing Relief to the Class, Including the Method of
  12                             Processing Class-Member Claims
  13         As discussed in Sections III.B., supra, the penalty forgiveness will be provided
  14   to the Debt Collection Settlement Subclass members automatically without them
  15   having to submit a claim. For those in the Debt Collection Subclass who are not
  16   eligible for penalty forgiveness, they will need to submit a claim form, which can be
  17   filled out online or mailed in. Those class members will receive cash payments on a
  18   pro-rata basis up to a maximum of $15.00.
  19         The remaining Settlement Class Members (Interoperability, DMV and Car
  20   Rental Subclasses) will not receive a direct monetary benefit. This is appropriate for
  21   at least two reasons. First, the merits of the claims of these class members have been
  22   decided against them in the ruling on the Key Questions Motion. Overcoming that
  23   ruling through an appeal would be difficult, time consuming and expensive. Given the
  24   substantive rulings against these class members, any monetary award through a
  25   settlement would necessarily be very small. The cost of mailed notice, claims
  26   administration, and distribution of any such small awards would be prohibitive –
  27   indeed, likely much more than the awards themselves.
  28


                                                - 20 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 27 of 40 Page ID
                                 #:27941


   1            Second, the Interoperability, DMV and Car Rental Subclass members will
   2   receive the benefit of a possible cy pres award to a local non-profit privacy advocacy
   3   group, Privacy Rights Clearinghouse.5 And to the extent any of them incur toll
   4   violations in the future, they will benefit from the lower maximum toll violation
   5   penalty and the agreement regarding the information that can be provided to a third-
   6   party debt collector. The Ninth Circuit has repeatedly held that a settlement does not
   7   have to provide financial compensation to be fair, reasonable, and adequate. Hanlon
   8   v. Chrysler Corp., supra, 150 F.3d 1011, 1026-27 (approving a settlement that
   9   provided a fix to defective cars with no cash payments); Lane v. Facebook, 696 F.3d
  10   at 819, 826 (9th Cir. 2012) (approving a purely cy pres settlement in a consumer
  11   privacy class action where direct distribution would be infeasible), reh'g en banc
  12   denied, 709 F.3d 791 (9th Cir. 2013). Other courts have also approved such class
  13   action settlements. Carr v. Tadin, Inc., 51 F. Supp. 3d 970, 976-77 (S.D. Cal. 2014)
  14   (approving a settlement for injunctive relief in the form of labeling changes where a
  15   damages award was unlikely and the cost of administering monetary relief would have
  16   been prohibitive); McDonough v. Horizon Blue Cross Blue Shield of N.J., 641 F.
  17   App'x 146, 151 (3d Cir. 2015) (“a [class] settlement can be fair without involving
  18   pecuniary relief”); Green v. Am. Exp. Co., 200 F.R.D. 211, 212-13 (S.D.N.Y. 2001)
  19   (approving a class action settlement for improved disclosures and no cash award).
  20                       iii.      The Terms of Any Proposed Award of Attorney's Fees,
  21                                 Including Timing of Payment
  22            Any attorneys’ fees awarded to Class Counsel are to be paid from the settlement
  23       fund after final approval in the up to amount set forth in Section III, supra and as will
  24       be further discussed in Plaintiff’s motion for attorneys’ fees that will be filed before
  25       the Objection deadline.
  26
       5
  27    The Privacy Rights Clearinghouse was founded in 1992 as part of the University of San Diego
       School of Law’s Center for Public Interest Law. The Clearinghouse, which became an independent
  28   501(c)(3) nonprofit organization.in 2014, focuses exclusively on consumer privacy rights, privacy
       education, and privacy advocacy. See, https://privacyrights.org/history

                                                    - 21 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 28 of 40 Page ID
                                 #:27942


   1                4.     The Proposal Treats Class Members Equitably Relative to
   2                       Each Other, Considering the Court Rulings to Date
   3         The proposed settlement fairly allocates the relief among the class members
   4   given the current status of the various claims. As noted above, only the members of
   5   the Debt Collection Subclass have privacy claims that have not yet been decided in
   6   favor of the Settling Defendants on the merits. The settlement provides that all of the
   7   class members with unresolved privacy claims will receive monetary relief.
   8         The remaining class members will benefit from the cy pres award, the reduction
   9   of OCTA’s maximum toll violation penalty going forward, and the agreement on the
  10   PII that can be given to a third-party debt collector.
  11         Class Counsel intend to apply for a service award for the Settlement Class
  12   Representative. Service awards “are fairly typical in class action cases” and “are
  13   intended to compensate class representatives for work done on behalf of the class, to
  14   make up for financial or reputational risk undertaken in bringing the action, and,
  15   sometimes, to recognize their willingness to act as a private attorney general.”
  16   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 958-59 (9th Cir. 2009). A service award
  17   is appropriate here and does not constitute preferential treatment. The Class
  18   Representative was not promised, nor conditioned his representation on the
  19   expectation of a service award. See Zeldes Decl. ¶32. The Representative has spent
  20   substantial time developing the case, conferring with counsel, answering multiple sets
  21   of discovery requests, searching for and producing documents, and preparing and
  22   testifying at his lengthy deposition (which delved in to details about his personal and
  23   financial circumstances), over the past four years. See, Id ¶31. Given this significant
  24   commitment, a service award is particularly appropriate.
  25         D.     The Proposed Notice is Appropriate
  26         Federal Rule of Civil Procedure 23(e)(1)(B) requires the Court to "direct notice
  27   in a reasonable manner to all class members who would be bound by the proposal if
  28   giving notice is justified by the parties’ showing that the court will likely be able to:


                                                 - 22 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 29 of 40 Page ID
                                 #:27943


   1   (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of
   2   judgment on the proposal.” The best practicable notice is that which is "reasonably
   3   calculated, under all the circumstances, to apprise interested parties of the pendency
   4   of the action and afford them an opportunity to present their objections." Mullane v.
   5   Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
   6          Recent amendments to Rule 23(c)(2)(B) provide that “notice may be by one or
   7   more of the following: United States mail, electronic means, or other appropriate
   8   means.” Rule 23(c)(3) requires that class notice state in plain, easily understood
   9   language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the
  10   class claims, issues, or defenses; (iv) that a class member may enter an appearance
  11   through an attorney if the member so desires; (v) that the court will exclude from the
  12   class any member who requests exclusion; (vi) the time and manner for requesting
  13   exclusion; and (vii) the binding effect of a class judgment on members.
  14          For class members whose names and addresses cannot be reasonably
  15   ascertained, “courts may use alternative means such as notice through third parties,
  16   paid advertising, and/or posting in places frequented by class members, all without
  17   offending due process.” Mullins v. Direct Digital, LLC, 795 F.3d 654, 665 (7th Cir.
  18   2015), cert. denied, __ U.S. __, 136 S. Ct. 1161 (2016); see also Lilly v. Jamba Juice
  19   Co., 308 F.R.D. 231, 239 (N.D. Cal. 2014) (noting that “an extensive but targeted
  20   internet and print media campaign . . . aimed at providing notice to other potential
  21   class members,” whose contact information was not on file, did not present due
  22   process concerns). Moreover, courts have routinely approved notice via email. See,
  23   e.g., Spann v. J.C. Penney Corporation (C.D. Cal. 2016) 314 F.R.D. 312, 331; In re
  24   HP Inkjet Printer Litigation, 2014 WL 4949584 (N.D. Cal, Sept., 30, 2014); Noll v.
  25   eBay, Inc., 309 F.R.D. 593, 605 (N.D. Cal., September 15, 2015). Plaintiff’s notice
  26
  27

  28


                                                  - 23 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 30 of 40 Page ID
                                 #:27944


   1   plan, set forth in more detail below, meets the requirements of Rule 23(e)6.
   2         The parties have developed a notice plan with the Class Administrator that will
   3   include direct mail or email notice to the Debt Collection and Interoperability Subclass
   4   members with known email or mailing addresses.7 The remaining class members will
   5   be notified via publication and social media. Publication and social media are the only
   6   way to provide notice to the members of the Interoperability Subclass who do not have
   7   transponder accounts with the TCA. This is because names and addresses of account
   8   holders are not shared for purposes of interoperability, and the only information
   9   Settling Defendants have is license plate numbers and/or transponder hexID numbers.
  10   That information cannot be converted to names and addresses by Settling Defendants
  11   and is only available to the other toll agencies where such accounts are maintained.
  12         Publication and social media notice to the members of the Interoperability,
  13   DMV and Car Rental Subclasses is reasonable under the circumstances of this case
  14   because the claims of those individuals have already been resolved in favor of Settling
  15   Defendants. Settling Defendants do not collect email addresses as part of the toll
  16

  17
       6
       The Parties have agreed that if the settlement is not approved, Plaintiff will be
  18 required to give notice under FRCP 23(c) to those members of the class whose claims
  19 will be pursued, without regard or reference to the settlement notice.
       7
  20     Regarding Interoperability Subclass members who have accounts with the TCA,
  21
       the parties are requesting that the Court order the TCA to provide the name and
       either the last known email address or last known mailing address of such Settlement
  22   Class members (the “TCA Interoperability Subclass Member Information”).
  23
       Settlement Agreement, ⁋ 7.02(a). As explained in Section V, infra, the parties also
       request that, as part of the Preliminary Approval Order, the Court permanently
  24   enjoin each member of the Settlement Class from filing or pursuing any claim or
  25   litigation against any Settling Defendants, TCA, BRiC, any other person or entity
       who provides information to the Class Administrator, and their respective officers,
  26   agents, employees and attorneys asserting that compliance with the obligations
  27   imposed by the Preliminary Approval Order and/or the Settlement Agreement
       violates California Streets & Highways Code section 31490 or any other federal,
  28   state or local constitution, statute, rule, regulation or policy purporting to limit the
       disclosure of personally identifiable information.
                                                - 24 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 31 of 40 Page ID
                                 #:27945


   1   enforcement process. And giving notice to these subclasses by mail would be cost
   2   prohibitive – likely over $400,000. That would leave no cash for distribution to those
   3   class members who still have unresolved claims.
   4          The publication notice campaign will include a print notice in the Los Angeles
   5   Times, Orange County Register, Press-Enterprise as well as internet notice. Azari
   6   Decl. ¶¶ 20-26. In addition, the Class Administrator will maintain a settlement website
   7   with detailed information about the settlement, and a toll-free number that Settlement
   8   Class Members can call to obtain more information. Id. ¶¶ 27-28.
   9         All of the notices, attached as Exhibit B to the Settlement Agreement, are
  10   drafted in plain English so they will be easy to understand. They include key
  11   information about the Settlement, including the deadline to file a claim, the deadline
  12   to request exclusion or object to the Settlement, and the date of the Final Approval
  13   Hearing (and that the hearing date may change without further notice). The notices
  14   state the maximum amount for attorneys’ fees and the cost awards Class Counsel will
  15   request and the amount of the Service Award the Class Representative will request.
  16         The notices disclose that, by participating in the Settlement, Settlement Class
  17   Members give up the right to sue. They also disclose that Settlement Class Members
  18   can choose not to participate in the settlement. The notices direct Settlement Class
  19   Members to the settlement website for further information, where copies of the
  20   notices, the Settlement Agreement, the complaint, the ruling on the Key Questions
  21   Motion, and motions and orders relating to the Settlement will be posted. See
  22   Settlement Agreement ¶8.02. The notices provide contact information for Class
  23   Counsel to answer questions and instructions on how to access the case docket via
  24   PACER or in person at any of the Court’s locations. Settlement Class Members will
  25   have 84 days from the date the Class Administrator commences dissemination of
  26   notice of the settlement to the Settlement Class Members to submit a claim, object to
  27   the Settlement, or request exclusion from the Settlement. See Settlement Agreement
  28   ¶¶ 2.07, 2.37. Class Administrator will post Class Counsel’s motion for attorneys’


                                                - 25 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 32 of 40 Page ID
                                 #:27946


   1   fees on the settlement website at least 14 days before the deadline to object in
   2   accordance with In re Mercury Interactive Corp. Securities Litigation, 618 F.3d 988
   3   (9th Cir. 2010). See Settlement Agreement ¶ 4.02.
   4         E.     The Claims Process is not Cumbersome
   5         The claims process is straightforward and employs a tear-off postcard that
   6   eligible Settlement Class members can return to submit a claim for a cash distribution.
   7   Alternatively, eligible Settlement Class members may submit a claim form online.
   8   The claim form is easy to read and may be quickly and easily submitted online. The
   9   eligible Settlement Class members are identifiable from Settling Defendants’ violator
  10   database on their computer system so that class members will not need to declare
  11   under penalty of perjury that they are entitled to monetary relief.
  12         F.     The Court Should Set Settlement Deadlines and Schedule a Hearing
  13                on Final Approval of the Settlement.
  14         In connection with preliminary approval, the Court must set a final approval
  15   hearing date, dates for mailing the notices, and deadlines for objecting to the
  16   settlement, filing papers in support of the settlement, or request exclusion from the
  17   settlement. Plaintiff proposes the following schedule, which Plaintiff believes will
  18   provide ample time and opportunity for Settlement Class Members to decide whether
  19   to participate, request exclusion or object.
  20
        EVENT                                         DATE
  21
        Settling Defendants provide notice of the     Within 10 days of the filing of this
  22    settlement to the appropriate federal and     Motion.
        state officials, as required by the Class
  23
        Action Fairness Act (CAFA)
  24    Notice Date (Date when notices begin to       No later than 71 days after the
        issue)                                        Preliminary Approval Order is signed
  25
                                                      (unless the TCA and 3M notices go out
  26                                                  later than that, in which case the notices
                                                      will be coordinated to go out at or around
  27
                                                      the same time)
  28    Deadline to Submit Claim Forms                84 Days from the Notice Date


                                                 - 26 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 33 of 40 Page ID
                                 #:27947


   1    Deadline to Object to the Settlement        84 Days from the Notice Date
   2    Deadline to Request Exclusion from the      84 Days from the Notice Date
        Settlement
   3    Deadline to Submit Motion for               14 Days prior to the Objection Deadline
   4    Attorneys’ Fees, Costs, and Service
        Awards
   5    Deadline to Submit Motion for Final         No later than 28 days before the Final
   6    Approval                                    Approval Hearing and no earlier than 14
                                                    days after the Objection Deadline
   7    Final Approval Hearing                      At Least 42 Days after the Objection
   8                                                Deadline
   9

  10   V.    ENJOINING SUIT BASED ON PROVIDING INFORMATION TO
  11         CLASS ADMINISTRATOR FOR NOTICE PURPOSES.
  12         To effectuate the Preliminary Approval Order and to ensure adequate notice is
  13   provided to the members of the Settlement Class, and in accordance with both the
  14   Court’s general authority to protect its jurisdiction and the All Writs Act (28 USC §
  15   1651), Plaintiff also asks the Court to permanently enjoin each and every member of
  16   the Settlement Class from filing or pursuing any claim or litigation against Settling
  17   Defendants, TCA, and other persons or entities who provide information to the Class
  18   Administrator for notice purposes, asserting that compliance with the obligations
  19   imposed by the Preliminary Approval Order and/or the Settlement Agreement violates
  20   California Streets & Highways Code section 31490 or any other federal, state or local
  21   constitution, statute, rule, regulation or policy purporting to limit the disclosure of
  22   personally identifiable information. The Parties believe that this is necessary to allow
  23   the Settling Defendants and the TCA to provide contact information to the
  24   administrator and not be concerned that a Settlement Class member will bring suit
  25   claiming that the provision of their information to the administrator violated §31490
  26   or other privacy law. This is a material aspect of the Settlement Agreement executed
  27   by the parties. See Settlement Agreement, ⁋ 5.01(f). Issuing such an Order is within
  28   the clear authority of the Court to effectuate the proposed settlement. 28 U.S.C. §


                                                - 27 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 34 of 40 Page ID
                                 #:27948


   1   1651; see also United States v. New York Tel. Co., 434 U.S. 159, 172 (1977) (“This
   2   Court has repeatedly recognized the power of a federal court to issue such commands
   3   under the All Writs Act as may be necessary or appropriate to effectuate and prevent
   4   the frustration of orders it has previously issued in its exercise of jurisdiction otherwise
   5   obtained[.]”); Keith v. Volpe, 118 F.3d 1386, 1390 (9th Cir. 1997) (“All Writs Act, 28
   6   U.S.C. § 1651, empowers the federal courts to enjoin state proceedings that interfere,
   7   derogate, or conflict with federal judgments, orders, or settlements”); Wright v. Linkus
   8   Enterprises, Inc., 259 F.R.D. 468, 478 (E.D. Cal. 2009) (enjoining all class members
   9   “from commencing actions against Defendants for claims covered by the Settlement
  10   Agreement until the Court issues an order at the Final Fairness Hearing on the
  11   proposed Settlement Agreement” pursuant to the Court’s authority under 28 U.S.C. §
  12   1651(a)); cf. Jacobs v. CSAA Inter-Ins., No. C07-00362MHP, 2009 WL 1201996, at
  13   *2 (N.D. Cal. May 1, 2009) (“The district court has discretion to issue a preliminary
  14   injunction where it is necessary and appropriate in aid of the court’s jurisdiction and
  15   may enjoin named and absent members who have been given the opportunity to opt
  16   out of a class from participating in separate class actions in state court”).
  17   VI.   THE SETLEMENT COMPARES FAVORABLE TO THE RECENTLY
  18         APPROVED TCA SETTLEMNT
  19         Plaintiff recognizes that there is a natural inclination to want to compare this
  20   settlement with the TCA settlement, which the Special Master recommended
  21   preliminary approval of on December 30, 2020. There are significant substantive
  22   reasons why the monetary amounts of this settlement are lower than the TCA
  23   settlement.
  24         First, TCA is settling claims that were not asserted against Settling Defendants.
  25   Most significant among those is a claim that the TCA used the PII of drivers who used
  26   TCA toll roads to market and advertise goods and services to those drivers without
  27   first obtaining consent in violation of § 31490(j). The plaintiffs allege that the TCA
  28   provided the PII of users of its toll roads to one or more third-party advertising


                                                  - 28 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 35 of 40 Page ID
                                 #:27949


   1   consultants who then used that PII to send advertising to class members. That claim
   2   involves at least 13 million transmissions of PII. If plaintiffs proved this violation, the
   3   TCA would face statutory penalties of $2,500 to $4,000 per transmission under §
   4   31490. The TCA thus faced potential liability of over a billion dollars on the marketing
   5   claim alone. Settling Defendants do not face that potential liability as Plaintiff is not
   6   asserting and has seen no evidence that Settling Defendants provided PII of users of
   7   the 91 Express Lanes to third-party advertisers. In addition, the TCA marketing claim
   8   was not submitted to the Court for determination in the Key Questions Motion, and
   9   thus remained entirely unresolved before the settlement with the TCA was reached.
  10          Second, TCA’s interoperability and enforcement settlement classes are
  11   significantly larger than the Settlement Class. The TCA settlement has approximately
  12   14 million class members, whereas this Settlement Class has approximately 1.3
  13   million members. Thus, even without considering the impact of the ruling on the Key
  14   Questions Motion, TCA had much greater exposure to § 31490 claims arising from
  15   toll collection and enforcement procedures.
  16         Third, TCA reached its tentative settlement both before the Court heard oral
  17   argument on and before the Court issued its January 17, 2020 ruling on the Key
  18   Questions Motion. So, at the time the TCA settled, it was not known whether the TCA
  19   would prevail on the § 31490 claims submitted for determination. That lack of
  20   certainty justifies the higher monetary amounts of the TCA settlement. The TCA and
  21   the plaintiffs agreed that the issuance of the then-anticipated ruling would not be
  22   binding on the TCA or impact the settlement and could not be used by either party to
  23   back out of the settlement. In contrast, by the time Plaintiff and Settling Defendants
  24   reached an agreement in principle on the terms of this settlement the parties all knew
  25   that, at least at the trial court level, the Privacy Class would lose three of the four
  26   certified class claims under § 31490. The claims on which the Court ruled against the
  27   Plaintiff on the Key Questions Motion represent almost 4.5 million of the
  28   approximately 4.8 million challenged PII transmissions (the vast majority of which


                                                  - 29 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 36 of 40 Page ID
                                 #:27950


   1   involve interoperability) – or about 93.5% of the challenged transmissions. After the
   2   Court’s ruling on the Key Questions Motion, Settling Defendants faced just about
   3   6.5% of the potential liability they faced before that decision was issued. At the time
   4   the TCA settled, it faced 100% of its potential liability on the certified class claims.
   5         Fourth, the TCA settlement class is broader than the previously certified TCA
   6   class. The TCA settlement class includes all persons whose PII was shared in any way
   7   by TCA during the class period, not just the persons who fall within the specific
   8   certified subclasses. In contrast, this Settlement Class is limited to the certified
   9   subclasses.
  10         Fifth, the monetary benefits to eligible class members in this settlement are not
  11   lower than the monetary benefits eligible members of the TCA class can receive.
  12   Assuming a 5% response rate, each member of the TCA settlement class who submits
  13   a valid claim will receive just under $14.00. Assuming a higher 10% response rate,
  14   each member of the Debt Collection Subclass eligible for a cash distribution (those
  15   who do not have outstanding penalties that will be reduced) will receive $15.00. Each
  16   member of the TCA enforcement class who still owes a penalty is guaranteed a penalty
  17   forgiveness of $57.50. Each member of the Debt Collection Subclass who still owes
  18   a penalty is guaranteed a penalty forgiveness of approximately $40.00, plus the
  19   reduction of every penalty that currently exceeds $100.00 (maximum penalties are
  20   currently between $150 and $195, depending on the number of violations) to $100.00.
  21   The amount of penalty forgiveness by TCA is higher than the amount to be forgiven
  22   by TCA because TCA has significantly more outstanding debt than OCTA (primarily
  23   because TCA has many more miles of roads, many more daily users of those roads,
  24   and therefore, statistically, many more violators).
  25         The TCA settlement includes a number of changes to the TCA’s practices that
  26   are not relevant to Settling Defendants’ toll and penalty collection procedures and PII
  27   sharing practice. The TCA agreed to limit the PII sent to the DMV for purposes of
  28   DMV vehicle registration holds to only that information required by the DMV for


                                                 - 30 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 37 of 40 Page ID
                                 #:27951


   1   such holds. Settling Defendants haven’t used DMV registration holds as an
   2   enforcement mechanism during any portion of the class period. TCA also agreed to
   3   reset all of its customers’ “opt-in” status for receiving advertising and other similar
   4   materials to “opt-out.” Each TCA customer will now have to affirmatively change
   5   their opt-in status before their PII is shared with an advertising company and such
   6   materials are sent to them. Settling Defendants don’t share customer PII with
   7   advertisers and thus don’t need to change the opt-in status of their customers.
   8         Finally, the TCA settlement required the TCA to amend its privacy policy. But
   9   OCTA already modified the privacy policy for the 91 Express Lanes to address some
  10   of the claims asserted by the Plaintiff Class in late 2019. The amended privacy policy
  11   went into effect on January 1, 2020.
  12   VII. CARVE-OUTS
  13         The following claims, none of which were asserted in this litigation, are
  14   expressly carved out of the settlement:
  15         -      The claims expressly asserted in the January 6, 2020 First Amended
  16   Complaint on file in the case entitled Mathew Skogebo et al., vs. Cofiroute USA, LLC,
  17   et al., Orange County Superior Court Case No. 30-2019-01118474;
  18         -      The claims expressly asserted in the January 13, 2020 Second Amended
  19   Complaint on file in the case entitled Harvey J. Thompson, et al., vs. Cofiroute USA,
  20   LLC, et al., Orange County Superior Court Case No. 30-2019-01108804; and
  21         -      The claims expressly asserted in the January 3, 2020 Corrected First
  22   Amended Complaint on file in the case entitled Sanket Vinod Thakur, et al., vs.
  23   Cofiroute USA, LLC, et al, United States District Court, Central District of California,
  24   Case No. 8:19-CV-02233 ODW (JDEx).
  25   VIII. CONCLUSION
  26         Plaintiff respectfully requests that the Motion for Preliminary Approval be
  27   granted and the Court enter an Order: (1) certifying the proposed Settlement Class for
  28   purposes of this settlement; (2) preliminarily approving the proposed settlement; (3)


                                                 - 31 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 38 of 40 Page ID
                                 #:27952


   1   appointing the Class Representative and Class Counsel for purposes of this settlement;
   2   (4) appointing Epiq Class Action & Claims Solutions, Inc. as the Class Administrator;
   3   (5) approving the class notice and related settlement administration documents; and
   4   (6) approving the proposed class settlement administrative deadlines and procedures,
   5   including the proposed final approval hearing date and procedures regarding
   6   objections, exclusions and submitting claim forms.
   7

   8                                           Respectfully submitted,
   9    Date:   April 12, 2021                 SCHONBRUN SEPLOW HARRIS
                                               HOFFMAN & ZELDES, LLP
  10                                           HELEN I. ZELDES (220051)
  11

  12                                           By: /s/ Helen I. Zeldes
                                                     Helen I. Zeldes
  13

  14
                                               hzeldes@sshhzlaw.com
                                               501 W. Broadway, Suite 800
  15                                           San Diego, CA 92101
                                               Telephone: (619) 400-4990
  16                                           Facsimile: (310) 399-7040
  17                                           CO-LEAD CLASS COUNSEL
  18
        Date:   April 12, 2021                 LINDEMANN LAW FIRM, APC
  19                                           BLAKE J. LINDEMANN (255747)
  20

  21
                                               By: /s/ Blake J. Lindemann
                                                     Blake J. Lindemann
  22
                                               blake@lawbl.com
  23                                           433 N. Camden Drive, 4th Floor
                                               Beverly Hills, CA 90210
  24                                           Telephone: 310-279-5269
  25                                           Facsimile: 310-300-0267

  26                                           CO-LEAD CLASS COUNSEL
  27

  28


                                               - 32 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 39 of 40 Page ID
                                 #:27953


   1   Date:   April 12, 2021             CUNEO GILBERT & LADUCA LLP
                                          MICHAEL J. FLANNERY (196266)
   2

   3
                                          By: /s/ Michael J. Flannery
   4                                            Michael J. Flannery
   5                                      mflannery@cuneolaw.com
   6
                                          500 North Broadway, Suite 1450
                                          St. Louis, MO 63102
   7                                      Telephone: (314) 226-1015
                                          Facsimile: (202) 789-1813
   8
                                          CO-LEAD CLASS COUNSEL
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                         - 33 -
Case 8:16-cv-00262-ODW-ADS Document 594-1 Filed 04/12/21 Page 40 of 40 Page ID
                                 #:27954


   1         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), the above-listed filing attorney
   2   certifies that all other signatories listed, and on whose behalf this filing is submitted,
   3   concur in this filing’s content and have authorized its filing.
   4
        Date:   April 12, 2021                   SCHONBRUN SEPLOW HARRIS
   5                                             HOFFMAN & ZELDES, LLP
   6                                             HELEN I. ZELDES (220051)

   7
                                                 By: /s/ Helen I. Zeldes
   8                                                   Helen I. Zeldes
   9
                                                 CO-LEAD CLASS COUNSEL
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                                 - 34 -
